DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              CEDI PACHECO,
                                Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                               No. 4D22-481

                          [August 25, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Daniel Arthur Casey,
Judge; L.T. Case No. 16-003828CF10A.

  Cedi Pacheco, Miami, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Kimberly T. Acuna,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and MAY, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.